Opinion
Per Curiam,
On June 10, 1957, a large fire in Altoona brought fire equipment and policemen hurrying to the conflagration. The plaintiff in this case, Thomas J. Tanzi, was a police officer speeding to the fire astride his motorcycle. When he arrived at the corner of Bridge Street and 11th Avenue, his siren sounding and his emergency lights flashing, an automobile driven by Donata Perretta came out of 11th Avenue, proceeding directly into the path of the police officer. A collision occurred and the officer was seriously injured. He brought an action in trespass against Perretta, and the jury at the trial returned a verdict in favor of the defendant. The trial court ordered a new trial, stating *107that the jury apparently did not heed the facts or the charge of the court any more than Perretta heeded the emergency which was involved. The court said: “There was every indication that all traffic traveling on Eleventh Avenue, in the close vicinity of a large fire, must necessarily proceed with caution and care; and the defendant in the instant case, from his own testimony, does not indicate he paid any attention whatsoever to surrounding objects, or the existing circumstances.”
The record justifies the trial court’s conclusion that the verdict was contrary to the weight of the credible evidence, and the order of the court for a new trial is, therefore, affirmed.